DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. [US 4,259,654] in view of Francoeur et al. [US 2013/0139929 A1.]
Regarding claims 1-2, Persson et al. discloses a magnetic core comprising:
- a core having core leg [1], yokes [2]; 
- leakage prevention or redirection shielding surrounding at least a portion of the core, the leakage prevention or redirection shielding positioned adjacent to the core and between the core and a magnetomotive force [MMF] source [Fig 1 shows leakage prevention or redirection shielding 5 surrounding at least a portion of the core 1]; and
- a coil [3] that functions as MMF wound around a portion of the core.
Persson et al. discloses the instant claimed invention except for the specific of the core.
Francoeur et al. discloses a magnetic core formed of ribbon [para 0048.]
It would have been obvious at the time the invention was made to use magnetic ribbon for the core of Persson et al., as suggested by Francoeur et al., for the purpose of improving magnetic induction saturation and permeability and low core loss.
Regarding claim 3, Persson et al. discloses the leakage prevention or redirection shielding extends beyond ends of the coil [5, figure 1 and col. 3 lines 40-55.]
Regarding claim 4, Persson et al. discloses the leakage prevention or redirection shielding is a bar shield [figure 1, cylindrical shield 5, col 3, lines 44-50.]
Regarding claim 14 and 16, Persson et al. discloses a magnetic device comprising:
- a core including core leg [1] and yokes [2];
- leakage prevention or redirection shielding [5];
- inner coil/winding [3] that function as MMF positioned around at least a portion of the core, wherein the leakage prevention or redirection shielding is between the core and the MMF source [col 3, lines 34-65.]
Persson et al. discloses the instant claimed invention except for the specific of the core.
Francoeur et al. discloses a magnetic core formed of ribbon [para 0048.]
It would have been obvious at the time the invention was made to use magnetic ribbon for the core of Persson et al., as suggested by Francoeur et al., for the purpose of improving magnetic induction saturation and permeability and low core loss.
Regarding claim 15, Persson et al. discloses the magnetic device is a transformer [col. 1 lines 5-7.]
Regarding claim 18, Persson et al. disclose the leakage prevention or redirection shielding is a bar shield extending between ends of the MMF source [Fig 1 and col. 3 lines 44-50.]
Claim(s) 5-6, 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. in view of Francoeur et al. as applied to claims 1 and 14 above, and further in view of Okamoto [US 2002/0017976 A1.]
Regarding claim 5, Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific of the leakage prevention or redirection shielding.
Okamoto discloses a toroidal magnetic core having a wing shield [24, Figures 1A-1B.]
It would have been obvious at the time the invention was made to use wing shield design of Okamoto in Persson et al. in view of Francoeur et al. for the purpose of provide low cost and practical countermeasure against leakage flux.
Regarding claims 6, 11 and 19, Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the shield extend over ends of the MMF source.
Okamoto discloses the wing shield comprises wings that extend over ends of the MMF source [Figure 1a-1B, shield 24 have wings extend over coils 291, 292.]
It would have been obvious at the time the invention was made to use wing shield having wings that extend over the coil [MMF source] of Persson et al. in view of Francoeur et al., as suggested by Okamoto, for the purpose of eliminating any adverse effect on an external apparatus [Okamoto para 0013.]
Regarding claims 10 and 20, Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for MMF source is offset from the shielding by a distance.
Okamoto discloses the MMF source is offset from the shielding by a distance [figures 1A-1B, para 0036-0038.]
It would have been obvious at the time the invention was made to offset the MMF source of Persson et al. in view of Francoeur from the shielding by a distance, as suggested by Okamoto, for the purpose of improving shielding.
Claim(s) 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. in view of Francoeur et al. as applied to claims 1 and 14 above, and further in view of Nishino [US 2005/0253678 A1.]
Regarding claim 7, Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific material for the shielding.
Nishino discloses the use of Cu, Al as shielding for a magnetic core [para 0008, 0016.]
It would have been obvious at the time the invention was made to use Cu or Al for the shielding of Persson et al., as suggested by Nishino, for the purpose of improving shielding.
Regarding claim 12, Persson et al. in view of Francoeur et al. fail to discloses the specific arrangement of the leakage prevention or redirection shielding.
Nishino further discloses the leakage prevention or redirection shielding [4] positioned along a portion of an inner surface of the core [1, 2 Fig. 1]
It would have been obvious at the time the invention was made to use the leakage prevention or redirection shielding arrangement of Nishino in Persson et al., as modified, for the purpose of suppressing any voltage increase without generating any steep pulse current [Nishino, para 0007.]
Regarding claim 13, Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific arrangement of the leakage prevention or redirection shielding.
Nishino further discloses ends of leakage prevention or redirection shielding [4] positioned along the inner surface of the core [1, 2, figure 1, para 0016.]
It would have been obvious at the time the invention was made to arrange the leakage prevention or redirection shielding ends of Persson et al. as modified, along the inner surface of the core, as suggested by Nishino, for the purpose of adjustment and controlling of an AC power supply system and suppressing any voltage increase [Nishino, para 0001, 0007.]
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. in view of Francoeur et al. as applied to claim 1 above, and further in view of Holcomb et al. [US 2015/0145364.]
Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific material of the leakage prevention or redirect shielding.
Holcomb et al. discloses teaches a leakage prevention or redirect shielding using material like mu metal [para 0024.]
It would have been obvious at the time the invention was made to use mu-metal for the shielding of Persson et al. as modified, as suggested by Holcomb, for the purpose minimize external flux leakage.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. in view of Francoeur et al. as applied to claim 1 above, and further in view of Salzer [US 2003/0222056.]
Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific material use for the leakage prevention or redirect shielding.
Salzer discloses the leakage prevention or redirection shielding comprising permeability engineered tape would core [para 0023.]
It would have been obvious at the time the invention was made to use permeability engineered tape wound material for the leakage prevention or redirection shielding of Persson et al. as modified, as suggested by Salzer, for the purpose providing a resistance welding apparatus that supplies essentially high current, constant voltage pulses to very low impedance weld structures [Salzer, para 0018.]
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. in view of Francoeur et al. as applied to claim 14 above, and further in view of Tamura.
Persson et al. in view of Francoeur et al. discloses the instant claimed invention except for the specific arrangement of the leakage prevention or redirection shielding.
Tamura discloses a leakage prevention or redirection shielding [magnetic shielding coil 11a, 11b] arranged between two coils [2, 3, 4, 5, col 2, lines 45-68.]
It would have been obvious at the time the invention was made to use the shielding arrangement of Tamura in Persson et al., as modified, for the purpose reducing leakage of the magnetic flux.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837